BAILEY, Judge.
The motion of the plaintiffs to- amend the findings of fact qf the Court will be overruled.
The defendant seeks to have the judgment against the plaintiffs in the cross complaint to include interest on the dividends received by the plaintiffs. The judgment will include interest at 4% per annum on the amount of those dividends from the date o-f the vesting of the dividends. Inasmuch as the cross plaintiff seeks equity it should do equity and the amount of the judgment, versus the cross defendant’s will be reduced by whatever amount of the federal income taxes paid by the plaintiffs was increased by the income tax they paid on the stock. If the parties cannot agree on this amount, the-cause will- -be referred to the Auditor to take testimony and report his findings to the Court.
Each party will pay one-half o-f the costs in this case, including the costs of the depositions as set out in the affidavit o-f Mr. Falloon, but the plaintiffs will not be charged with any part of the transportation cost of the witness S'chl-otterer, either in Germany or in the United States, nor his head tax or his subsistence costs. The cost of the Reporter’s transcript will not be taxed as part of the costs.
I have amended my opinion, D.C., 99 F. Supp. 57, filed on April 11, 1951 by certain changes on the face o-f it and also by rewriting pages 3, 6, 8, and 11.